                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA


JORGE ALBERTO HERNANDEZ,                     Case No.: 3:20-cv-00128-RJC-DSC
SYLWIA CIEPLINSKA, DJURAYEVA
MUKADDAS,
     on behalf of themselves and all
     others similarly situated,

                       Plaintiffs,
v.

EQUIFAX INFORMATION SERVICES
LLC,
              Defendant.


                             AGREED PROTECTIVE ORDER

      The parties to this action have agreed to the terms of this Protective Order;

accordingly, it is ORDERED:


1     Definitions. As used in this protective order:

      (a)    “attorney” means an attorney who has appeared in this action or is an

             employee of any name firm and actively assisting an attorney of record in the

             matter;

      (b)    “confidential” means discovery material reasonably designated as

             confidential under this Protective Order;

      (c)    “discovery material” is any information of any kind, whether in documents,

             testimony, or any other form, provided in the course of this litigation. The

             person producing any discovery material or portion of discovery material



                                    1
     Case 3:20-cv-00128-RJC-DSC Document 18 Filed 06/17/20 Page 1 of 11
          may designate it as “Confidential” when the discovery material contains

          non- public business, commercial, financial, or personal information, the

          public disclosure of which is either restricted by law or could, in the good

          faith opinion of the producing person, adversely affect a person’s privacy

          obligations or policies, business, commercial, financial, or personal

          interests;

    (d)   “document” means information disclosed or produced in discovery,

          including at a deposition;

    (e)   “notice” or “notify” means written notice, including email;

    (f)   “party” means a party to this action; and

    (g)   “protected document” means a document protected by a privilege or the

          work- product doctrine.

2    Designating Discovery Material as Confidential.

    (a)   In making a confidentiality designation, the designating party represents

          that it has a good-faith basis for contending that the discovery material

          is “confidential,” as defined by this Order.

    (b)   No party shall designate any discovery material as confidential that

          he/she has not carefully reviewed;

    (c)   A party or non-party disclosing or producing discovery material may

          designate it as confidential if the party or non-party reasonably contends

          that it contains confidential or proprietary information. Any person

          subject to this Order—including, without limitation, the parties to this


                                   2
    Case 3:20-cv-00128-RJC-DSC Document 18 Filed 06/17/20 Page 2 of 11
          action, their representatives, agents, experts and consultants, all third

          parties providing discovery in this action, and all other interested

          persons with actual or constructive notice of this Order—shall not

          disclose confidential discovery material to anyone else except as

          expressly permitted by this Order.

    (d)   A party or non-party may designate a document as confidential by

          conspicuously marking each page with the word “confidential.” Deposition

          testimony may be designated as confidential:

          (1)    after the deposition, by notifying the parties and those who were

                 present at the deposition within twenty-one days after the deposition

                 transcript becomes available, unless otherwise agreed.

    (e)   If a witness is expected to testify as to confidential or proprietary

          information, a party or non-party may request that the witness’s deposition

          be taken in the presence of only those persons entitled to receive

          confidential documents.

3   Who May Receive Confidential Discovery Material.

    (a)   All documents, transcripts, or other materials subject to this Order, and all

          information derived therefrom (including, but not limited to, all testimony

          given in a deposition, declaration, or otherwise, that refers, reflects, or

          otherwise discusses any information designated “confidential” hereunder),

          shall not be used, directly or indirectly, by any person or party for any

          business, commercial, or competitive purposes or for any purpose whatsoever


                                   3
    Case 3:20-cv-00128-RJC-DSC Document 18 Filed 06/17/20 Page 3 of 11
      other than solely for the preparation and trial of this action in accordance with

      the provisions of this Order. However, nothing in this Paragraph shall limit a

      party’s use of its own documents.

(b)   No person receiving confidential discovery material may reveal it, except to:

      (1)    the Court and its staff;

      (2)    an attorney or an attorney’s partner, associate, or staff;

      (3)    a person shown on the face of the confidential discovery material to

             have authored or received it;

      (4)    a court reporter or videographer retained in connection with this action;

      (5)    a party (subject to paragraph 2(c)); and

      (6)    any person and/or company (such as an outside vendor) who

                    is retained to assist a party or attorney with this action and has

                    executed the Acknowledgment of Understanding and

                    Agreement to be Bound attached as Exhibit A.

      (7)    Equifax may supplement the “confidential” mark with the words

             “attorneys’ eyes only” for documents that contain information on

             other consumers that may be considered consumer reports under the

             FCRA. In any other circumstance, if a party wishes to designate a

             document as “attorneys’ eyes only,” it must meet and confer with the

             other party before making such designation. If the parties are unable

             to reach agreement, the party that wishes to designate a document as

             “attorneys’ eyes only” must file a motion with the Court for a


                               4
Case 3:20-cv-00128-RJC-DSC Document 18 Filed 06/17/20 Page 4 of 11
                   protective order.

    (c)    If a party or other person bound by this Order becomes aware that

           confidential discovery material has been revealed to someone not entitled

           to receive it, it must promptly notify the party or person that designated

           the material as confidential and must make reasonable efforts to retrieve

           it.

4   Correcting an Error in Designation. A party or non-party who discloses or

    produces confidential discovery material not designated as confidential may

    provide notice of the error and produce a copy of the discovery material designated

    as confidential at any time prior to the trial of this action.

5   Use of Confidential Discovery Material in Court.

    (a)    A party serving a subpoena on a non-party must simultaneously serve a

           copy of this Protective Order. An inadvertent failure to serve a copy of this

           Protective Order, however, does not constitute sanctionable behavior.

    (b)    Filing. To the extent any motions, briefs, pleadings, deposition transcripts,

           or other papers to be filed with the Court incorporate documents or

           information subject to this Order, the party filing such papers shall designate

           such materials, or portions thereof, as “Confidential,” and shall file them

           with the Clerk under seal. The parties shall comply with the Court’s Local

           Rule governing filing under seal. This Protective Order, however, does not

           authorize the filing of any document under seal. Confidential discovery

           material may be filed only in accordance with the Court’s Local Rule


                                   5
    Case 3:20-cv-00128-RJC-DSC Document 18 Filed 06/17/20 Page 5 of 11
          governing the filing of sealed documents.

    (c)   A party intending to present another party’s or a non-party’s confidential

          discovery material at a hearing or trial must promptly notify the other party

          or non-party so that the other party or nonparty may seek relief from the

          Court.

6   Changing the Designation of Confidential Discovery Material.

    (a)   Document disclosed or produced by a party.           Confidential discovery

          material disclosed or produced by a party remains confidential unless the

          parties agree to change its designation or the Court orders otherwise.

    (b)   Document produced by a non-party.            Confidential discovery material

          produced by a non-party remains confidential unless the non-party agrees

          to change its designation or the Court orders otherwise after providing an

          opportunity for the non-party to be heard.

    (c)   Changing a designation by court order.           A party may challenge a

          confidentiality designation by providing written notice to the designating

          party. Such notice shall set forth a good faith basis for the challenge and

          identify the grounds for the challenge with specificity. The parties shall

          then meet and confer concerning the issue within ten days from the date the

          challenge is made. If the parties cannot agree after they meet and confer,

          the non-challenging party may file a motion seeking a protective order

          concerning the specific discovery material, seeking to have the court

          designate it as confidential. That motion shall be filed no later than twenty-


                                   6
    Case 3:20-cv-00128-RJC-DSC Document 18 Filed 06/17/20 Page 6 of 11
          one days after the parties meet and confer as discussed earlier in this

          paragraph. All parties shall continue to maintain the material in question as

          confidential until the Court rules on the challenge.

    (d)   If the motion affects a document produced by a non-party then, with respect

          to the motion, that non-party is entitled to the same notice and opportunity to

          be heard as a party. The party or non-party who designated discovery

          material as confidential must show that the designation satisfies Fed. R. Civ.

          P. 26(c).

7   Handling Confidential Discovery Material after Termination of Litigation.

    (a)   Within sixty days after the termination of this action (including any

          appeals), each party must:

          (1)    return or destroy all confidential discovery material

    (b)   Notwithstanding paragraph 8(a), each attorney may retain a copy

          of any confidential document submitted to the Court.

8   Inadvertent Disclosure or Production to a Party of a Protected Document.

    (a)   Notice.

          (1)    A party or non-party who discovers that it has inadvertently disclosed

                 or produced protected discovery material must promptly notify the

                 receiving party and describe the basis of the claim of privilege or

                 protection.   If the party or non-party provides such notice and

                 description, the privilege or protection is not waived, and the

                 receiving party or non-party must promptly return or destroy this


                                   7
    Case 3:20-cv-00128-RJC-DSC Document 18 Filed 06/17/20 Page 7 of 11
                    discovery material, and provide a certification of counsel that all

                    such information has been returned or destroyed. A receiving party

                    may move the Court for an order compelling production of the

                    inadvertently disclosed information. The moving party shall seek to

                    file the motion under seal, in accordance with the procedures

                    contained in the Court’s Local Civil Rules, and shall not assert as a

                    ground for entering such an order the fact or circumstances of the

                    inadvertent production.

           (2)      A party who discovers that it may have received an inadvertently

                    disclosed or produced protected discovery material must promptly

                    notify the disclosing or producing party or non-party.

     (b)    Handling of Protected Discovery Material. A party who is notified or

            discovers that it may have received protected discovery material must

            comply with Fed. R. Civ. P. 26(b)(5)(B).

9   Security Precautions and Data Breaches.

    (a)    Each party must make reasonable efforts to protect the confidentiality

           of any confidential discovery material disclosed or produced to that

           party.

    (b)    A party who learns of a breach of confidentiality must promptly notify

           the disclosing or producing party of the scope and nature of that breach

           and make reasonable efforts to remedy the breach.




                                   8
    Case 3:20-cv-00128-RJC-DSC Document 18 Filed 06/17/20 Page 8 of 11
10   Survival of Obligations. The obligations imposed by this Protective Order

     survive the termination of this action.



     SO ORDERED.
                                   Signed: June 17, 2020




                                    9
     Case 3:20-cv-00128-RJC-DSC Document 18 Filed 06/17/20 Page 9 of 11
AGREED TO:
                                      By: /s/ Susan M. Rotkis
                                      Susan M. Rotkis
                                      Price Law Group, APC
                                      8245 North 85th Way
                                      Scottsdale, AZ 85258
                                      Tel: 818-600-5515
                                      Fax: 866-401-1457
                                      susan@pricelawgroup.com

                                      Counsel for Jorge Alberto Hernandez,
                                      Djurayeva Mukaddas, Sywia Cieplinski

                                      By: /s/ John C. Toro

                                      KING & SPALDING LLP

                                      Antonio E. Lewis (N.C. Bar No. 35409)
                                      300 South Tryon Street, Suite 1700
                                      Charlotte, NC 28202
                                      Tel: (704) 503-2600
                                      Fax: (704) 503-2622
                                      alewis@kslaw.com

                                      John C. Toro*
                                      Meryl W. Roper*
                                      K. Paige Nobles*
                                      Edward A. Bedard#
                                      1180 Peachtree Street
                                      Atlanta, Georgia 30309
                                      Tel: (404) 572-4600
                                      Fax: (404) 572-5100
                                      jtoro@kslaw.com
                                      mroper@kslaw.com
                                      pnobles@kslaw.com
                                      ebedard@kslaw.com

                                      (*Admitted pro hac vice)
                                      (# Pro hac vice application forthcoming)

                                      Counsel for Equifax Information Services
                                      LLC


                                  10
   Case 3:20-cv-00128-RJC-DSC Document 18 Filed 06/17/20 Page 10 of 11
                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA


JORGE ALBERTO HERNANDEZ,                       Case No.: 3:20-cv-00128-RJC-DSC
SYLWIA CIEPLINSKA, DJURAYEVA
MUKADDAS,
     on behalf of themselves and all
     others similarly situated,

                     Plaintiffs,
v.

EQUIFAX INFORMATION SERVICES,
LLC,
              Defendant.


                                        EXHIBIT A

               ACKNOWLEDGEMENT OF UNDERSTANDING AND
                      AGREEMENT TO BE BOUND

       I have read, and agree to be bound by, the protective order in the case captioned
JORGE      ALBERTO        HERNANDEZ,          SYLWIA       CIEPLINSKA,        DJURAYEVA
MUKADDAS v. EQUIFAX INFORMATION SERVICES, LLC., Case No. 3:20-cv-
00128-RJC-DSC in the United States District Court for the Western District of North
Carolina. As soon as my work in connection with that action has ended, but not later than
30 days after the termination of that action (including any appeals), I will return or destroy
any confidential document that I received, any copy of or excerpt from a confidential
document, and any notes or other document that contains information from a confidential
document. I declare under penalty of perjury that the foregoing is true and correct.


Dated: ________________                           _____________________________
                                                  Signature
                                                  _____________________________
                                                  Printed Name



      Case 3:20-cv-00128-RJC-DSC Document 18 Filed 06/17/20 Page 11 of 11
